DETAILED ACTION
	For this Office action, Claims 1-12 are pending.  
	This Office action is being sent to correct an invitation to the DSMER Pilot Program, for which this application is not eligible (see 101 rejection section below). 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	An invitation to participate in the DSMER Pilot Program due to the grounds of rejection under 35 U.S.C. 101 in the Office action mailed 20 July 2022 was sent in error.  Since the instant application is being prosecuted under the Patent Prosecution Highway (PPH) program, the application is not eligible for the DSMER Pilot Program.  The examiner regrets the error, and the period for reply is restarted from the mailing of this Office action. 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an aquaculture pond water quality management device comprising a memory unit which stores measurement values measured by an external sensor, a determination unit that calculates a future predicted value based on fluctuations in the stored measurement values, including a time when the predicted value will exceed a reference value indicating a deterioration in water quality, and a display unit that displays a time in which the reference value will be exceeded.  Without further limitations that integrate these features into a practical utility, such as the device actually replacing the water within the pond when necessary, the claimed invention is considered an abstract idea without significantly more. This judicial exception is not integrated into a practical application because no practical application is identified within the instant claim limitations; instead, the claimed water quality management device provides a suggestion when such practical applications should take placed based on calculated and predicted values based on sensor readings, wherein such values and suggestions are considered only abstract ideas without a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, such as the memory unit and the external sensor, are well known within the prior art analogous to the claimed invention of the instant claims (see the prior art grounds of rejection detailed below).  For these reasons, the claims are considered primarily drawn to an abstract idea without significantly more and are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (herein referred to as “Hsu”, US Pat Pub. 2010/0099193), in view of Andree et al. (herein referred to as “Andree”, US Pat Pub. 2006/0169646).
	Regarding instant Claim 1, Hsu discloses an aquaculture pond water quality management device (Abstract; system for monitoring and controlling quality of a culture water), comprising: a memory unit which stores measurement values related to water quality measured at appropriate time intervals by an external sensor installed in an aquaculture pond (Paragraph [0038]; Paragraph [0051]; plurality of external sensors recording pH and water temperature among other parameters; parameter recording unit 170a stores parameters recorded), a determination unit which determines when a measured value will exceed a reference value indicating a deterioration in water quality (Paragraph [0037]; Paragraph [0051]; expected values as set by user; parameters monitored by environment learning module 170), and a display unit which displays the time when the reference value will be exceeded, wherein the time is a time when replacement of water of the pond is necessary (Paragraph [0033]; Paragraph [0058]; Paragraph [0062]; Paragraph [0065]; user operation software and terminal 120 provide a display of parameters to adjust, including water volume/dissolved oxygen which would indicate replacement of water when necessary).
	However, Hsu is silent on the determination unit calculating a future predicted value based on fluctuations in measurement values and determining a time when the predicted value will exceed the reference value.  
Andree discloses a method and system for treating water in the same field of endeavor as Hsu, as it solves the mutual problem of monitoring and controlling water parameters (Abstract; Paragraph [0047]; Paragraph [0069]; Paragraph [0073]).  Andree further discloses using historical data and fluctuations in measurement values to determine/calculate future predicted values to determine when a predicted value would exceed a reference value and need further treatment in order to more accurately control treatment water parameters for a prolonged period of time (Paragraph [0073]; see use of historical data/measured parameters to predict parameters at a future time and provide further treatment applications such as intensity of actinic radiation and pH control).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the determination unit of Hsu to further calculate a future predicted value based on fluctuations in measurement values to determine when a predicted value will exceed the reference value as taught by Andree because Andree discloses such determination will allow for more accurate control of treatment water parameters over a prolonged period of time (Andree, Paragraph [0073]).  
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose wherein measurement by the external sensor is performed once daily at a fixed time (Hsu, Paragraph [0013]; Paragraph [0065]; Paragraph [0083]; controlling and monitoring can occur at a certain, user specified time such as fixed time of day).  
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  The combined references further disclose wherein the determination unit calculates the predicted value by a statistical method and determines the time (Andree, Paragraph [0073]; statistical method comprises using historical data).  
	Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  The combined references further disclose wherein the determination unit predicts a time point at which slope of the predicted value calculated based on the measurement value with respect to a time axis becomes equal or greater than a predetermined value or equal to or less than a predetermined value and determines the time when the reference value will be exceeded (Hsu, Paragraph [0037]; Paragraph [0051]; Andree, Paragraph [0073]; measured and set parameters by Hsu, predicted modeling based on historical data of Andree would allow time set for future treatment/control of parameters such as pH etc.).  
	Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose wherein the external sensor is a pH sensor and the measurement value is hydrogen ion concentration (pH) (Hsu, Paragraph [0033]; pH value is recorded).  
	Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  The combined references, in particular Andree, discloses wherein the external sensor is an oxidation reduction potentiometer and the measurement value is oxidation-reduction potential (ORP) (Hsu, Paragraph [0033]; Andree, Paragraph [0005]; Paragraph [0042]; see that Hsu provides a plurality of different measurement parameters, wherein Andree suggests ORP and associated sensors).  
	Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  The combined references, in particular Andree, discloses wherein the external sensor is an electrical conductivity meter and the measurement value is electrical conductivity (EC) (Hsu, Paragraph [0033]; Andree, Paragraph [0005]; Paragraph [0042]; see that Hsu provides a plurality of different measurement parameters, wherein Andree suggests free available chlorine [a form of conductivity measurement] and associated sensors).   
	Regarding instant Claim 9, Claim 1, upon which Claim 9 is dependent, has been rejected above.  The combined references further disclose wherein the external sensor is a dissolved oxygen concentration sensor and the measurement value is dissolved oxygen content (Hsu, Paragraph [0033]; dissolved oxygen content is recorded).  
	Regarding instant Claim 10, Claim 1, upon which Claim 10 is dependent, has been rejected above.  The combined references further disclose wherein two of a pH sensor and a dissolved oxygen concentration sensor are used as the external sensor, and the time when a reference value representing water quality deterioration will be exceeded is determined based on two of a hydrogen ion concentration (pH) and a dissolved oxygen concentration (DO) received as the measurement values (Hsu, Paragraph [0033]; pH and dissolved oxygen content are recorded).  
	Regarding instant Claim 11, Hsu discloses an aquaculture water quality management method (Abstract; method for monitoring and controlling quality of a culture water), comprising the steps of:  storing measurement values related to water quality measured at appropriate time intervals by an external sensor installed in an aquaculture pond in a memory unit (Paragraph [0038]; Paragraph [0051]; plurality of external sensors recording pH and water temperature among other parameters; parameter recording unit 170a stores parameters recorded), calculating, by a determination unit, a measurement unit and determining a time when the value will exceed a reference value indicating a deterioration in water quality (Paragraph [0037]; Paragraph [0051]; expected values as set by user; parameters monitored by environment learning module 170), and displaying the time when the reference value will be exceeded on a display unit, wherein the time is a time when replacement of water of the pond is necessary (Paragraph [0033]; Paragraph [0058]; Paragraph [0062]; Paragraph [0065]; user operation software and terminal 120 provide a display of parameters to adjust, including water volume/dissolved oxygen which would indicate replacement of water when necessary).  
	However, Hsu is silent on the determination unit calculating a future predicted value based on fluctuations in measurement values and determining a time when the predicted value will exceed the reference value.  
Andree discloses a method and system for treating water in the same field of endeavor as Hsu, as it solves the mutual problem of monitoring and controlling water parameters (Abstract; Paragraph [0047]; Paragraph [0069]; Paragraph [0073]).  Andree further discloses using historical data and fluctuations in measurement values to determine/calculate future predicted values to determine when a predicted value would exceed a reference value and need further treatment in order to more accurately control treatment water parameters for a prolonged period of time (Paragraph [0073]; see use of historical data/measured parameters to predict parameters at a future time and provide further treatment applications such as intensity of actinic radiation and pH control).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the determination unit of Hsu to further calculate a future predicted value based on fluctuations in measurement values to determine when a predicted value will exceed the reference value as taught by Andree because Andree discloses such determination will allow for more accurate control of treatment water parameters over a prolonged period of time (Andree, Paragraph [0073]).  
	Regarding instant Claim 12, Claim 11, upon which Claim 12 is dependent, has been rejected above.  The combined references further disclose wherein the external sensor is at least one of a pH sensor and a dissolved oxygen concentration sensor (Hsu, Paragraph [0033]; pH and dissolved oxygen content are recorded).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (herein referred to as “Hsu”, US Pat Pub. 2010/0099193), in view of Andree et al. (herein referred to as “Andree”, US Pat Pub. 2006/0169646) as applied to claim 1 above, and further in view of Poole et al. (herein referred to as “Poole”, US Pat Pub. 2014/0231360).
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  The combined references disclose that the external sensor may be one of a plurality of sensors and a plurality of parameters of the aquaculture may be sensed (Hsu, Paragraph [0033]).  
However, the combined references are silent on the external sensor being an ammonia sensor and the measurement value is ammonia concentration.
Poole discloses an NH3 feed-forward control of blower output in the same field of endeavor as the combined references, as it solves the mutual problem of monitoring and treating water (Abstract; Paragraph [0007]).  Poole further discloses the use of an NH3 sensor to monitor ammonia concentration to ensure proper predictive control of the water undergoing treatment with respect to ammonia concentration (Paragraph [0007]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the external sensor and the measurement value of Hsu to further comprise the ammonia sensor and ammonia concentration as taught by Poole because Poole discloses such a sensor and measurement value allows for proper predictive control of the water undergoing treatment with respect to ammonia concentration (Poole, Paragraph [0007]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        08/08/2022